Talmadge, J.
(concurring) — I agree with the majority opinion except in its needless discussion of whether the State’s motion to amend pursuant to CrR 2.1(d) was proper. We do not need to reach the question of whether *894CrR 2.1(d) was violated in this case because the trier of fact may find a defendant guilty of any crime of a degree inferior to that charge in the information. RCW 10.61.003. As the majority properly recognized, Majority op. at 893, the State’s motion to amend pursuant to CrR 2.1(d) was unnecessary. "Principles of judicial restraint dictate that if resolution of an issue effectively disposes of a case, we should resolve the case on that basis without reaching any other issues that might be presented.” Manning v. Upjohn Co., 862 F.2d 545, 547 (5th Cir. 1989).
Durham, C.J., concurs with Talmadge, J.